Name: 95/51/EC: Commission Decision of 24 February 1995 amending for the sixth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined for regions free of the disease in Germany
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  trade policy;  agricultural policy;  health
 Date Published: 1995-03-09

 Avis juridique important|31995D005195/51/EC: Commission Decision of 24 February 1995 amending for the sixth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined for regions free of the disease in Germany Official Journal L 053 , 09/03/1995 P. 0033 - 0033COMMISSION DECISION of 24 February 1995 amending for the sixth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined to regions free of the disease in Germany (95/51/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof, Whereas Germany considers that part of its territory is free from Aujeszky's disease and has submitted supporting documentaton to the Commission as provided for in Article 10 of Council Directive 64/432/EEC; Whereas an eradication programme was undertaken in these regions for Aujeszky's Disease; Whereas the programme is regarded to have been successful in eradicating this disease from these regions of Germany; Whereas the authorities of Germany apply for national movement of pigs rules at least equivalent to those provided by the present Decision; Whereas these additional guarantees must not be requested from Member States or Regions of Member States which are themselves regarded as free from Aujeszky's Disease; Whereas Commission Decision 93/24/EEC of 11 December 1992 (2), as last amended by the Act of Accession of Austria, Finland and Sweden, lays down additional guarantees relating to Aujeszky's Disease for pigs destined to Member States or regions free of the disease and lists those regions in Annex I; Whereas these Regions of Germany which are free of the disease should be added to Annex I of Commission Decision 93/24/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following is added to Annex I of Commission Decision 93/24/EEC of 11 December 1992: 'Germany: the laender of Thueringen, Sachsen and Brandenburg.' Article 2 This Decision shall apply from 1 March 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 16, 25. 1. 1993, p. 18.